Exhibit 10.7 GUARANTY This GUARANTY, dated as of November 13, 2013 (this “ Guaranty ”), is made by each of the undersigned (each a “ Guarantor ”, and collectively, the “ Guarantors ”), in favor of Hudson Bay Master Fund Ltd. in its capacity as collateral agent (in such capacity, the “ Collateral Agent ”) for the “Buyers” (as defined below) party to the Securities Purchase Agreement (as defined below). W I T N E S S E T H : WHEREAS, Digital Angel Corporation, a Delaware corporation with offices located at 220 Congress Park Drive, Suite 200, Delray Beach, Florida 33445 (the “ Company ”) and each party listed as a “ Buyer ” on the Schedule of Buyers attached thereto (collectively, the “ Buyers ”) are parties to the Securities Purchase Agreement dated as of the date hereof (as amended, restated, replaced or otherwise modified from time to time, the “ Securities Purchase Agreement ”), pursuant to which the Company shall be required to sell, and the Buyers shall purchase or have the right to purchase, the “Notes” (as defined therein) issued pursuant to the Securities Purchase Agreement (as defined therein); WHEREAS, the Securities Purchase Agreement requires that the Guarantors execute and deliver to the Collateral Agent, (i) a guaranty guaranteeing all of the obligations of the Company under the Securities Purchase Agreement, the Notes and the “Transaction Documents” (as defined in the Securities Purchase Agreement, the “ Transaction Documents ”); and (ii) a Security and Pledge Agreement dated the date hereof granting the Collateral Agent a lien in all of their property (the “ Security Agreement ”); and WHEREAS, each Guarantor has determined that the execution, delivery and performance of this Guaranty directly benefits, and is in the best interest of, such Guarantor; NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Buyers to perform under the Securities Purchase Agreement, each Guarantor hereby agrees with each Buyer as follows: SECTION 1.
